Case 1:18-cr-00408-CMA Document 8 Filed 10/06/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Criminal Action No. 18-cr-00408-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JAMES ROY SMITH,

       Defendant.


               ORDER DENYING REQUEST FOR EARLY TERMINATION
                        FROM SUPERVISED RELEASE


       On August 26, 2020, Defendant James Roy Smith submitted a pro se Motion to

Terminate Defendant’s Supervised Release Term (Doc. 3). On September 27, 2020,

the Court ordered that the probation office and the United States to respond in writing

by September 9, 2020. Both the Probation Office and the Government have argued

against early termination of supervised release for Defendant.

       The Court has reviewed the matter and notes that Mr. Smith has had no new

arrests or any unresolved pending charges while on supervised release. He has

successfully completed substance abuse treatment and continues to attend individual

bi-weekly sessions and has had no positive tests with his random substance abuse

testing. Mr. Smith has a stable family situation, including being a fatherly figure to his

children, and helps support his wife and family by maintaining full-time employed with
Case 1:18-cr-00408-CMA Document 8 Filed 10/06/20 USDC Colorado Page 2 of 2




the same company he has been with since the start of supervised release. The Court

further notes that at this time Mr. Smith has complied with all of his conditions of

supervised release and the Court commends Mr. Smith for the progress he has made

while on supervised release.

       Mr. Smith has been on supervised release for less than three of the fifteen years

of supervised release that was imposed as part of his sentence. 1 Although Mr. Smith

has done well on supervised release over the last three years, the Court finds that the

seriousness of Mr. Smith’s offenses and his role in the offenses weighs against early

termination. The Court agrees with the Probation Officer that it is important that Mr.

Smith complete his outpatient treatment and maintain complaint for some additional

time prior to termination of supervised release. Accordingly, the Court hereby

       ORDERS that Defendant James Roy Smith’s pro se Motion to Terminate

Defendant’s Supervised Release Term (Doc. 3) is DENIED.

       DATED: October 6, 2020

                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




1The Court need not decide the issue of whether it can terminate supervised release prior to the
expiration of the mandatory minimum period of five years imposed by statute.
                                               2
